Citation Nr: 0108627	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-15 280	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1941 to September 1945.  

2.	In March 2001 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas that 
the veteran passed away in January 2001.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



